United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan Peacock, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1580
Issued: April 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 22, 2011 appellant, through his representative, filed a timely appeal from a
June 1, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) regarding an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of compensation in the amount of $4,546.57; (2) whether OWCP properly
determined that appellant was at fault in creating the overpayment and therefore the overpayment
was not subject to waiver; and (3) whether the hearing representative properly set the rate of
recovery of $300.00 from continuing compensation payments.
On appeal, appellant contends that he provided information at the hearing that he had
only $229.00 left over after paying his monthly bills and that the most he could pay was $200.00
per month.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 13, 2006 appellant, then a 49-year-old city letter carrier, filed a traumatic
injury claim alleging that, while loading tubs into a hamper, he sustained an injury to his lower
back and left leg. On June 26, 2006 OWCP accepted his claim for lumbar strain. It later
accepted appellant’s claim for herniated nucleus pulposus L4-5 and L5-S1. OWCP paid
appropriate wage-loss compensation and medical benefits. Appellant’s claim for recurrent
disability commencing May 18, 2010 was accepted by OWCP.
On June 4, 2010 appellant filed a claim for compensation, Form CA-7, for the period
June 5 through 17, 2010. However, by letter to OWCP dated June 21, 2010, he stated that he
was going to withdraw his Form CA-7 for the period June 5 through 17, 2010 and would
resubmit the Form CA-7 to request compensation for the period June 5 through 11, 2010.
Appellant noted that he was going to apply for sick leave for the period June 12
through 18, 2010. On June 23, 2010 he submitted a corrected form indicating that he was only
requesting compensation from June 5 through 11, 2010. On August 24, 2010 OWCP issued a
payment in the amount of $9,376.68 and noted that the compensation coverage date was from
May 18 through August 28, 2010. By letter dated August 25, 2010, it advised appellant that, in
order to avoid an overpayment of compensation, he should immediately apprise OWCP of his
return to work. Moreover, OWCP advised appellant that each automated payment will include
the period for which payment is made and added that, if he “worked for any portion of this
period, [he] must return the check” to OWCP, otherwise “an overpayment of compensation may
result.”
On September 2, 2010 the employing establishment submitted time analysis forms
indicating that appellant was paid leave for the period June 12 through July 31, 2010.
By letter dated September 2, 2010, OWCP informed the employing establishment that
appellant received an overpayment for 287.68 hours of paid time during a period when he was in
receipt of compensation benefits and that OWCP would recoup this payment.2
On October 13, 2010 OWCP issued a preliminary determination that appellant was
overpaid in the amount of $4,546.57 because he received compensation for temporary total
disability for the period June 12 through July 30, 2010 and also received sick and annual leave
earnings. It also made a preliminary determination that he was at fault in the creation of the
overpayment because he knew or reasonably should have known that this was incorrect. OWCP

2

Time analysis forms submitted by the employing establishment noted that appellant received leave pay as
follows: for the period June 3 through 18, 2010, appellant was paid 28.07 hours of annual leave and 11.93 hours of
sick leave; for the period June 19 through July 3, 2010, he was paid for 88 hours of sick leave; for the period July 5
through 31, 2010 he was paid for 151.68 hours of annual leave and 8 hours of holiday pay. Thus, appellant was paid
a total of 287.68 hours of leave/holiday pay for this period.

2

sent appellant financial forms to complete and instructions as to how to challenge the
overpayment.3
On November 11, 2010 appellant requested a prerecoupment hearing. He indicated that
he believed the overpayment occurred through no fault of his own and he requested a waiver.
At the hearing held on March 18, 2011, appellant admitted that the checks showed the
dates that the check covered, but stated that he thought the pay was being advanced. He did say
he was aware that he could not receive wage-loss benefits and pay at the same time. In
discussing his finances, appellant indicated that the check he was paid on March 12, 2011 was in
the amount of $2,477.00. He noted that he also has a military disability check of $123.00.
Appellant noted that he was single and that he continued to be off work. He stated that his rent
was $525.00 per month. Appellant testified that utilities were separate and noted that his
home/telephone/Internet/cable is $112.00 per month, water is about $27.00 per month and cell
phone is roughly $60.00 per month. He stated that he spends about $350.00 to $400.00 per
month on food. Appellant indicated that he had a car payment of $648.17, car insurance
premiums of $91.00 per month, gas for the car is $40.00 and On Star is $14.00 per month. He
testified that he makes minimum payments on his multiple credit cards in the amount of $290.00.
Appellant makes payments of $50.00 per month for physicians and that his prescriptions run
roughly $100.00 per month. He also noted that he pays back union dues of about $24.70 a
month. The hearing representative told appellant that he would look for the completed financial
forms and supporting documentation.
By decision dated June 1, 2011, an OWCP hearing representative finalized the
October 13, 2010 preliminary overpayment determination and determined that the overpayment
be repaid at a rate of $300.00 every 28 days from continuing compensation benefits. She
explained that appellant is in receipt of compensation benefits in the amount of $2,510.00 every
28 days and although he testified that his expenses totaled $2,281.00, he did not provide any
evidence regarding his financial status or expenses. Thus, the hearing representative concluded
that the recovery rate of $300.00 every 28 days was reasonable.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his duty.4
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.5
3

Appellant’s gross compensation for the period May 18 through August 28, 2010 was $9,593.13. OWCP
subtracted health benefits insurance premiums in the amount of $157.96 and basic life insurance premiums in the
amount of $58.49 to determine that his compensation for this period was $9,376.68. It determined that appellant
should have received compensation in the amount of $4,830.11 for this time period. The difference between the two
amounts, $4,546.57, was the amount of the overpayment.
4

Id. at § 8102(a).

5

Id. at § 8129(a).

3

A claimant is not entitled to receive total disability compensation and actual earnings for
the same period. OWCP procedures provide that an overpayment n compensation is created
when a claimant returns to work but continue to receive wage-loss compensation.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $4,546.57. Appellant was paid leave for 287.68 hours for the
period June 12 through July 31, 2010. For the period May 18 through August 28, 2010 his actual
earnings were in a net amount of $9,376.68. Appellant should have been paid compensation in
the amount of $4,830.11. The difference between these two amounts, $4,546.57, resulted in an
overpayment.
LEGAL PRECEDENT -- ISSUE 2
An individual who is found at fault in either accepting or creating an overpayment is not
eligible for a waiver of recovery of overpayment.7 A benefits recipient will be at fault if the
individual: (1) made an incorrect statement as to a material fact which she knew or should have
known to be incorrect; (2) failed to provide information which she knew or should have known
to be material; or (3) accepted a payment which she knew or should have known to be incorrect.8
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in creating the overpayment because he accepted
a payment he knew or should have known to be incorrect. On August 24, 2010 it issued a check
in the amount of $9,376.68 for a supplemental roll payment and noted that the compensation
coverage dates were from May 18 through August 28, 2010. Further, in a follow-up
correspondence of August 25, 2010, OWCP apprised appellant “that if he worked for any days
reflected on the check he “must return the check” or “an overpayment may result.” However,
appellant’s time analysis forms indicate that he was paid leave by the employing establishment
from June 12 through July 30, 2010. When he received the check for compensation at the same
time he was receiving compensation for paid leave, he should have known that he received an
incorrect payment as OWCP had initially explained that he could not receive actual wages and
compensation concurrently. Furthermore, the Board notes that appellant changed his claim CA-7
form to indicate that he wished to withdraw his request for compensation for the period
commencing June 12, 2010 as he was going to take leave for that period of time. Because
appellant accepted payment that he should have known to be incorrect, the Board finds that he
was at fault in the creation of the overpayment. The Board will affirm OWCP’s decision with
regard to fault.

6

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).
7

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433(a) and 10.434.

8

20 C.F.R. § 10.433(a).

4

LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as soon as the
error is discovered or his or her attention is called to same. If no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant facts, so as to minimize any hardship.9
ANALYSIS -- ISSUE 3
OWCP asked appellant to submit financial information with regard to his ability to pay
the overpayment. Appellant did not complete the form. At the hearing, he did testify with
regard to his finances. However, appellant did not submit any proof with regard to his testimony
such as cancelled checks or bills. The hearing representative indicated to appellant that he
expected to received this information, but none was submitted.
The Board finds that appellant failed to submit an overpayment recovery questionnaire or
any other financial information prior to the overpayment decision. An overpaid individual is
responsible for providing information about income, expenses and assets as specified by
OWCP.10 Because appellant did not submit the requested financial information, there is no
evidence of record to establish that OWCP erred by directing recovery of $300.00 from each of
appellant’s continuing compensation payments. Accordingly, the Board will affirm OWCP’s
determination with regard to repayment schedule.
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $4,546.57; properly determined that appellant was at fault in
creating the overpayment and therefore not subject to waiver; and properly set the rate of
recovery of $300.00 from continuing compensation payments.

9

20 C.F.R. § 10.441(a).

10

Id.; C.D., Docket No. 11-1095 (issued November 9, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2011 is affirmed.
Issued: April 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

